Title: To James Madison from Edward Thornton, 6 July 1801
From: Thornton, Edward
To: Madison, James


Sir,
Philadelphia 6th July 1801.
I should be very sorry to express any impatience to receive the President’s decision on the subject, which I had the honour of stating to you in my letter of the 8th ulto., or to draw forth a premature opinion on a question, which the more deliberately it is weighed, will I persuade myself be the more regarded in the light in which I have placed it. Yet as a Packet has recently arrived at New York, which is intended to return to England in the course of the ensuing week, it would be satisfactory to me to be able to convey to His Majesty’s Ministers some definite information upon that point.
When I had last the honour of seeing you at Washington, I understood that it was the President’s intention, as well as that of the principal members of the Government to allow themselves a vacation for the two succeeding months, and to retire to their country seats during that period.
This I hope will be my apology for taking the freedom of suggesting to you, that circular Instructions may be issued, as in former times, to the Governors of the different states or to such officers as the President may think proper to designate for that service—in order that on application from any of His Majesty’s Consuls, privateers belonging to subjects of the powers at war with Great Britain, or ships of war entering with prizes made on His Majesty’s Subjects, may as well as the prizes themselves be excluded from the ports of the United States in all cases, where prior and existing Treaties have not granted privileges inconsistent with those secured to His Majesty’s subjects by the Treaty of 1794.
The two next months are precisely those in which such cases are most likely to occur, particularly from the West Indies; and I should be very unwilling, Sir, to intrude upon the tranquillity of your retirement by applications, which might be addressed with less delay and with equal effect to the officers of Government on the spot. I have the honour to be with perfect truth and respect, Sir, Your most obedient humble servant,
Edwd Thornton.
 

   
   RC (DNA: RG 59, NFL, Great Britain, vol. 2); Tr (PRO: Foreign Office, ser. 5, 32:140–41). RC docketed by JM.


